Citation Nr: 0830857	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-33 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chronic lumbosacral spine strain with early 
degenerative disc disease L4-L5.

2.  Entitlement to an initial evaluation in excess of 10 
percent for status post anterior fusion C4 through C6.

3.  Entitlement to an initial evaluation in excess of 20 
percent for residual right upper radiculopathy (claimed as 
right arm/shoulder pain).

4.  Entitlement to an initial compensable evaluation for 
chronic left knee strain.

5.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from May 1993 to August 
1993 and from July 1998 to October 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs Regional Office in Lincoln, Nebraska.  In 
this decision the RO granted service connection for chronic 
lumbosacral spine strain with degenerative disc disease L4-
L5, hypertension, a neck disability, residual right upper 
radiculopathy, and chronic left knee strain, and assigned 
ratings of 10 percent, 10 percent, 10 percent, 0 percent and 
0 percent respectively, effective January 4, 2006.  In March 
2007, the RO increased the veteran's assigned rating for 
residuals right upper radiculopathy to 20 percent.  The 
veteran disagrees with the assigned ratings.

In February 2008, the Board received additional evidence from 
the veteran's representative in support of the veteran's 
claims.  The evidence consists of a letter, dated in January 
2008, from the veteran's private chiropractor stating that 
the veteran experienced daily pain due to his lumbar and 
cervical disabilities and that he was able to cope with the 
pain on his own.  He went on to state that the veteran only 
received treatment for more severely acute incidents to help 
control the pain.  As this evidence is essentially 
duplicative of evidence already of record duly noting the 
veteran's complaints of lumbar and cervical pain, there is no 
prejudice to the veteran in not referring this evidence to 
the RO for its review in the first instance.  See 38 U.S.C.A. 
§ 20.1304(c). 




FINDINGS OF FACT

1.  The veteran's lumbosacral spine strain with early 
degenerative disc disease is manifested by normal to slight 
limitation of motion to include functional loss caused by 
pain; it is not manifested by forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour; or 
incapacitating episodes.

2.  The veteran's cervical spine disability is manifested by 
normal to slight limitation of motion to include functional 
loss caused by pain; it is not manifested by forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour.

3.  Residual right upper radiculopathy (claimed as right 
arm/shoulder pain) is manifested by no more than severe 
incomplete paralysis of the long thoracic nerve; the right 
upper extremity is productive of full range of motion. 

4.  Chronic left knee strain is manifested by normal to 
slight limitation of motion with pain.

5.  Hypertension has not been manifested by diastolic 
pressure predominantly 110 or systolic pressure predominantly 
200 or more.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a rating greater than 10 
percent for chronic lumbosacral spine strain with early 
degenerative disc disease have not been met from the date of 
the grant of service connection.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5243, 5307 (2007).

2.  The criteria for assignment of a rating greater than 10 
percent for status post anterior fusion, C4 through C6, have 
not been met from the date of the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5241, 5243 
(2007).

3.  The criteria for a rating in excess of 20 percent for 
residual right upper radiculopathy (claimed as right 
arm/shoulder pain) have not been met from the date of the 
grant of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5201, 4.124a, Diagnostic Code 8510 (2007).

4.  The criteria for a compensable rating, to 10 percent, for 
chronic left knee strain have been met from the date of the 
grant of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257-5262 (2007).

5.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met from the date of the grant of 
service connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7101 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

Since the issues in this case (entitlement to assignment of 
higher initial ratings) are downstream issues from that of 
service connection (for which a VCAA letter was duly sent in 
January 2006), another VCAA notice is not required.  
VAOPGCPREC 8-2003.  Moreover, in the January 2006 letter as 
well as in a December 2006 letter regarding the veteran's 
claims for increased initial ratings, the appellant was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  As the January 2006 letter was sent to the 
appellant prior to the June 2006 rating decision presently on 
appeal, the VCAA notice was timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
this regard, the veteran was provided notice of the 
disability rating and effective date elements in a March 2006 
letter.

While the appeal was pending, a decision of the Court further 
defined the notice requirements with regard to increased 
compensation claims.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  However, as these notice requirements do not 
apply in cases such as this, i.e., when the appeal arises 
from the original assignment of a disability evaluation 
following an award of service connection, further 
consideration in this respect is not necessary.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  All available pertinent medical records 
have been obtained and the veteran has been afforded VA 
examinations.  The appellant was also provided the 
opportunity to attend a Board hearing which he declined.  No 
additional pertinent evidence has been identified by the 
claimant as available and relevant to the issues on appeal.  
Under these circumstances, no further action is necessary to 
assist the appellant with these claims.  See generally 38 
C.F.R. § 3.159(c)(4).

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  General Rating Provisions

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

The Court has found that there is a distinction between a 
claim based on the veteran's disagreement with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  The Court also indicated that in the case 
of an initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  As the veteran's claims for increases arise from 
his disagreement with the ratings assigned following the 
original claims for service connection, consideration has 
been given to the question of whether the application of 
"staged ratings" as enunciated by the Court in Fenderson, 
would be appropriate.

Arthritis due to trauma and substantiated by x-ray findings 
is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis, in turn, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Id.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

III.  Orthopedic/Peripheral Nerve Disabilities

Facts

Treatment records from David Wren, D.C., and Samuel Schrock, 
DO, show that the veteran first presented to the office in 
June 2002 with pain complaints in his neck and lower back 
region.  Testing was performed and the veteran was noted to 
have responded well to spinal manipulation of the cervical, 
thoracic and lumbar regions.  In October 2002, the veteran 
returned to the office with complaints of pain in the right 
shoulder area.  He demonstrated decreased range of motion in 
the right shoulder region actively.  Very little improvement 
was noted during an office visit the next day.  In January 
2004, the veteran was again seen in the clinic reporting that 
he had undergone successful surgical intervention in the 
lower cervical spine with discectomy.  He reported having 
minimal pain in his lower neck and upper back since the 
surgery.  His complaint during that visit involved the lower 
back.  

Private physical therapy records show that the veteran 
participated in three physical therapy sessions from April 
10, 2004, to May 10, 2004, for pain related to left shoulder 
AC joint strain, left knee strain, and low back strain.  He 
was found to have reached maximum benefit of physical therapy 
on May 10, 2004, with normal active ranges of motion to the 
trunk, left shoulder and left knee.

In July 2004, the veteran underwent additional physical 
therapy sessions due to right shoulder pain and left knee 
joint pain.  

The veteran was seen again by Drs. Wren and Schrock in July 
2004 for his lower back.  

Private chiropractic records show that the veteran was seen 
in April 2005 for complaints of low back pain into his right 
hip that had been ongoing for one and a half years.  A lumbar 
spine x-ray taken in April 2005 revealed mild degenerative 
disc disease L4,L5, postural and biomechanical alterations, 
and no other gross evidence of bone or joint pathology.  

In November 2005, the veteran presented to a private sports 
medicine and orthopedic surgery clinic with complaints of a 
chronic achy sore low back and an occasional ache and 
cramping in his right biceps secondary to persistent 
radiculopathy from the cervical fusion.  Manual motor testing 
of the upper extremities was good with full strength 
bilaterally in the deltoid, biceps, triceps, hand intrinsics 
and interossei.  Strength testing revealed that the veteran 
did have fasciculations in the right bicipital muscle.  The 
veteran was given an impression of status post anterior 
cervical fusion, C4-5, C5-6, with chronic radiculopathy right 
upper extremity in the C5 distribution and lumbar spine 
degenerative disc disease.  

The veteran was also seen at the private sports medicine and 
orthopedic surgery clinic in November 2005 with left knee 
pain complaints.  On examination the veteran had full range 
of motion.  He had a mildly positive lateral rotational sign, 
negative full flexion sign, and a negative medial rotational 
sign.  He had no ACL, MCL, PCL, or LCL laxity.  He had 
positive palpable tenderness at the joint line.  There were 
no other issues.  He had no skin or cutaneous irregularities.  
He was neurovascularly intact distally.  X-rays did not show 
fractures or dislocations.  A magnetic resonance imaging 
(MRI) was being ordered to rule out left knee lateral 
meniscal tear.

Results of a MRI performed in November 2005 did not reveal a 
medial meniscal tear or a lateral meniscal tear.  Some mild 
arthritic changes were noted of the medial femoral condyle, 
but nothing glaringly obvious at that point.  His posterior 
cruciate ligament was intact, but his lateral cruciate 
ligament looked as if it had an injury in it with some laxity 
and increased fluid.  The veteran was diagnosed as having old 
anterior cruciate ligament injury with a newer lateral 
cruciate ligament injury.

In January 2006, the veteran filed a claim for service 
connection for disabilities that included the lumbar and 
cervical spines, right upper extremity, and left knee.

On VA examination in March 2006, the examiner relayed the 
veteran's history as including a neck injury while playing 
football in October of 2002 resulting in chronic C5 
radiculopathy of the upper right extremity.  He herniated two 
cervical discs at the C4-5 and C5-6 levels.  In January 2003, 
a double cervical fusion was performed involving an anterior 
C4-5, C5-6 discectomy with spinal cord decompression.  The 
veteran's current complaints included low back pain with 
increased levels of stiffness and pain in the early morning.  
He said the pain occasionally radiated into his buttocks.  He 
asserted that his low back symptoms limited sitting to 30 
minutes, standing from 5 to 10 minutes, and lifting to 40 
pounds, but did not limit walking.  He denied incontinence or 
periods of incapacitation requiring physical care or 
prescribed bed rest.  He said he did not require any type of 
assistive device and walked unaided.  The veteran denied any 
adverse affects on his occupation as a full-time sales 
marketing representative due to his back, to include no time 
lost and no specific job accommodations.  At present, the 
veteran had no specific treatment for his back.  

On examination the veteran had normal posture and gait.  
There were no abnormal spine curvatures and no ankylosis of 
the cervical or thoracolumbar spines.  Lumbar sacrospinalis 
on the right and left revealed no spasms, atrophy, guarding, 
pain with motion, tenderness or weakness.  Motor and sensory 
findings were normal.  Limitation of motion findings included 
flexion from 0 to 100 degrees, extension from 0 to 35 
degrees, left and right lateral flexion from 0 to 35 degrees, 
and left and right lateral rotation from 0 to 45 degrees.  
There was no additional limitation of motion on repetitive 
use of the joints due to pain, fatigue, weakness, or lack of 
endurance.  There was also no objective evidence of pain, 
weakness, excess fatigability, incoordination, lack of 
endurance or loss in range of motion with repetitive use.  
The veteran was unable to opine, without resorting to 
speculation, additional limitation due to repetitive use.  
Lumbar spine x-rays revealed early degenerative disc disease 
L4-L5.  

Cervical sacrospinalis findings on the left revealed no 
spasms, atrophy, guarding, pain with motion, tenderness or 
weakness.  Motor and sensory findings were normal.  Right 
cervical sacrospinalis findings revealed mild atrophy and 
weakness.  Cervical range of motion findings included flexion 
from 0 to 45 degrees, extension from 0 to 45 degrees, left 
and right lateral flexion from 0 to 45 degrees, and right and 
left lateral rotation from 0 to 90 degrees.  There was no 
additional limitation or motion on repetitive use of the 
joints due to pain, fatigue, weakness, or lack of endurance.  
There were also no objective evidence of pain, weakness, 
excess fatigability, incoordination, lack of endurance or 
loss in range of motion with repetitive use.  The examiner 
was unable to opine, without resorting to speculation, 
additional limitation due to repetitive use.  Cervical spine 
x-rays showed status post fusion C4 through C6 with interbody 
cage, sideplates, and screws.  There were no hardware 
complications.

Right upper extremity complaints included a feeling of 
decreased range of motion, weakness and stiffness in the 
right trapezium and rhomboid muscle areas and feelings of 
discomfort (as opposed to pain).  He denied that this 
disability limited sitting, standing or walking, but said it 
did restrict lifting to around 25 pounds.  He denied specific 
flare-ups.  Regarding employment, the veteran denied time 
lost or specific job accommodations due to this disability, 
but reported an adverse effect on his daily activities such 
as difficulty reaching across the front of his chest with his 
right arm to draw his seatbelt, various sports activity 
limitations and any type of activity requiring a pulling, 
pushing or rotating type of movement.  Active range of motion 
was from 0 to 180 degrees on both forward flexion and 
abduction and 0 to 90 degrees on external and internal 
rotation.  The veteran was noted to be pain free with no 
additional limitation of motion on repetitive use.  He was 
also noted to have no restrictions of movement and subjective 
weakness.  

Knee complaints included stiffness and swelling with 
increased levels of activity.  The veteran said he avoided 
repetitive flexion and extension of the left knee and his 
left knee limited walking to a half mile.  He did not report 
instability and denied flare-ups.  He also denied that his 
knee disability caused any lost time from work, but reported 
adverse effects on daily activities due to morning and 
nighttime stiffness.  He said he was no longer able to run or 
participate in certain types of "plant and pivot" sports.  
Findings revealed pain and stiffness, but no deformity, 
giving way, instability, dislocation or subluxation.  There 
was also no local warmth, redness or indication of effusion.  
Range of motion was from 0 to 180 degrees on forward flexion 
and abduction and 0 to 90 degrees on external and internal 
rotation.  The examiner reported that there were no objective 
findings of pain, weakness, excess fatigability, 
incoordination, lack of endurance or loss of range of motion 
with repetitive use.  

In June 2006, the RO granted service connection for chronic 
lumbosacral spine with early degenerative disc disease, L4-
L5, and assigned a 10 percent evaluation.  The RO also 
granted service connection for a neck disability assigning a 
0 percent disability rating.  In addition, the RO granted 
service connection for residual right upper radiculopathy and 
chronic left knee strain, assigning noncompensable ratings 
for these disabilities.  

The veteran was assessed during an August 2006 VA primary 
care clinic visit as having lower back pain that was being 
controlled with Celecoxib, 200 mg daily.  

In a notice of disagreement received in September 2006, the 
veteran disagreed with the assigned ratings for his cervical, 
lumbar, right upper extremity and left knee disabilities and 
asserted that these disabilities may have worsened since his 
last examinations.  

Private office notes show that the veteran was seen in an 
orthopedic sports clinic in December 2006 for follow up of 
back and neck complaints.  An electromyelogram (EMG) was 
performed revealing chronic right C6 radiculopathy.  There 
was no evidence of peripheral neuropathy.  The physician 
informed the veteran that his symptoms may be permanent in 
nature and chronic.  

In January 2007, the veteran was again evaluated by VA at 
which time he complained of daily lower back pain.  He denied 
debilitating episodes and any change in bowel or bladder 
symptoms.  He said his back pain imposed restrictions on his 
ability to run which he had once enjoyed.  Regarding his 
neck, the veteran reported waking up at least once a week 
with cervical neck spasm and pain.  He said he was taking 
Etodolac and Celebrex for back and knee pain which also 
helped his neck pain.  He complained of a constant "crampy 
pain" in his right shoulder involving the anterior and 
posterior aspect of the shoulder.  He said he was not able to 
abduct his right arm past 90 degrees without experiencing 
pain, numbness and muscle fatigue.  He said he could not lift 
his children or perform any household chores involving 
lifting.  He denied that it was debilitating or required time 
off from work.  Findings with respect to the cervical and 
thoracic sacrospinalis revealed no spasm, atrophy, guarding, 
pain with motion or tenderness.  The veteran had normal 
posture and gait.  There were no spinal curvatures and normal 
motor, sensory and reflex findings.  

Range of motion findings of the thoracolumbar spine revealed 
active flexion from 0 to 90 degrees with pain.  Pain was 
noted on repetitive use, but no additional loss of motion was 
noted on repetitive use.  Active extension was from 0 to 20 
degrees without pain.  Lateral flexion on the right and left 
was from 0 to 30 degrees with pain.  Lateral rotation on the 
right was from 0 to 30 degrees with pain and on the left from 
0 to 25 degrees with pain.  Pain was also noted after 
repetitive use on lateral flexion and rotation, but there was 
no additional loss of motion on repetitive use.  

Cervical range of motion findings revealed flexion from 0 to 
75 degrees with pain.  Extension was from 0 to 45 degrees 
without pain, and lateral flexion on the right and left was 
from 0 to 45 degrees without pain.  Lateral rotation on the 
left and right was from 0 to 45 degrees with pain.  

Regarding the right upper extremity, the veteran complained 
of stiffness, numbness, paresthesias and pain.  He also 
reported fatigue and spasm in his shoulder.  Sensory and 
reflex findings were normal.  There was no limitation of 
motion.  The veteran demonstrated flexion to 180 degrees, and 
abduction to 180 degrees with pain.  Internal and external 
rotation were not affected   

X-ray findings of the lumbar and cervical spine were noted to 
be identical to the findings in March 2006.  Results of an 
EMG performed in December 2006 were also noted to be normal.  
The veteran was diagnosed as having lumbosacral strain with 
early degenerative disc disease L4,L5, status post fusion 
C4,C6, cervical muscle strain, and right upper extremity 
radiculopathy secondary to cervical spine condition.  The 
examiner relayed that the veteran was employed as a full time 
sales and marketing manager and had not lost any time from 
work due to his back, neck or right upper extremity 
disabilities in the past 12 months and that these 
disabilities had no significant effects on his employment.  
These disabilities were noted to mildly affect the veteran's 
chores and exercise.  

Examination of the veteran's left knee included the veteran's 
complaints of daily left knee pain that was focused on the 
lateral side of the knee.  He also complained of left knee 
swelling after long episodes of walking or standing or for 
"no reason at all".  He said he was presently taking 
Etoldolac and Celebrex for his knee pain that was moderately 
controlled by the medication.  He denied episodes of 
instability, but said the knee popped and cracked 
occasionally.  An MRI of the left knee performed in May 2005 
reportedly showed left lateral meniscus tear which had been 
treated with anti-inflammatories and rest.  On examination 
the veteran had normal weight bearing and a normal gait.  
Active range of motion on flexion was from 0 to 140 degrees 
with no indication of pain.  There was also no additional 
limitation of motion on repetitive use.  On extension, the 
veteran demonstrated motion from 130 to 0 degrees with no 
notation of pain.  There was no additional limitation of 
motion on repetitive use.  There was also no joint ankylosis.  
X-ray findings revealed no fractures, abnormal curvatures or 
soft tissue abnormalities.  The veteran was given an 
impression of normal bilateral knees.  This disability was 
not found to produce any significant effects on the veteran's 
employment or daily activities.  

A VA outpatient record in March 2007 shows that the veteran 
was seen for complaints of low back pain since working on his 
yard the day before.  Findings showed that power and sensory 
function were intact.  The veteran had mild limitation on 
flexion of the lower back and rotation was also somewhat 
limited.  The veteran was assessed as having low back pain 
and was prescribed medication.

In an addendum VA opinion in April 2007, the examiner said 
that he did not see any evidence of a right lower extremity 
radiculopathy.

Pertinent Law and Discussion

Lumbar and Cervical Disabilities

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.

5235 Vertebral fracture or dislocation, 5236 Sacroiliac 
injury and weakness, 5237 Lumbosacral or cervical strain, 
5238 Spinal stenosis, 5239 Spondylolisthesis or segmental 
instability, 5240 Ankylosing spondylolisthesis, 5241 Spinal 
fusion, 5242 Degenerative arthritis of the spine (see also 
Diagnostic Code 5003), 5243 Intervertebral disc syndrome.

The general rating formula is as follows:

1) 10 percent -- Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2) 20 percent -- Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3) 30 percent -- Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4) 40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5) 50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6) 100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is as follows:

1)  10 percent -- for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months;  

2)  20 percent -- for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; 

3)  40 percent -- for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months is in 
order;  

4)  60 percent -- for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

Note (1) For purposes of evaluations under Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

The medical evidence demonstrates that the veteran's chronic 
lumbosacral spine strain is manifested by subjective 
complaints of chronic pain.  Chronic low back pain is noted 
on various VA outpatient clinic records and private records 
dated from 2004 to 2007, as well as on a VA examination 
reports in March 2006 and January 2007.  

The veteran's demonstrated forward flexion from 0 to 100 
degrees in March 2006 and 0 to 90 degrees in January 2007 are 
normal findings and do not meet the criteria for a 20 percent 
evaluation requiring forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees.  38 C.F.R. § 4.71a, Code 5237.  The Board has 
considered higher ratings based on functional loss due to 
pain and weakness, weakened movement, excess fatigability and 
incoordination, pursuant to the provisions of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59; Deluca, supra.  However, the findings 
in this regard are minimal and are best reflected in the 
criteria for the present 10 percent evaluation, and not the 
next higher evaluation.  As noted in the facts above, the 
March 2006 VA examiner found no additional limitation of 
motion due to repetitive use, and the January 2007 VA 
examiner found no objective findings of pain, weakness, 
excess fatigability, incoordination, lack of endurance, or 
loss in range of motion with repetitive use. 

Also in regard to Code 5237, the medical evidence does not 
show muscle spasm nor does it show guarding.  Rather, 
findings of no spasms or guarding are noted on the March 2006 
and January 2007 VA examination reports.  Furthermore, the 
veteran was noted by these examiners to have normal posture 
and gait, with no spinal curvatures.  38 C.F.R. § 4.1a, 
Diagnostic Code 5237 (2007).

Lastly, while the veteran did report occasional radiating 
pain from his low back to his buttocks, findings do not meet 
the criteria for a higher rating under Code 5243 for 
intervertebral disc syndrome.  That is, absent a showing of 
incapacitating episodes due to intervertebral disc syndrome, 
consideration of the veteran's lumbar disability under the 
criteria for intervertebral disc syndrome is also not 
warranted.  In this regard, the veteran denied to the March 
2006 VA examiner that he had periods of incapacitation 
requiring physical care and prescribed bed rest.  In fact, he 
denied any adverse effects on his occupation as a full time 
sales marketing representative due to his back, to include no 
time lost and no specific job accommodations.  Similarly, the 
January 2007 VA examiner stated that the veteran had not lost 
any time from his full time job as a marketing sales manager 
due to disabilities that included his low back and stated 
that such disabilities had no effect on his employment.  See 
38 C.F.R. 4.71a, Code 5243 (2007).

In sum, the veteran's chronic lumbosacral spine strain with 
early degenerative disc disease, L4-5, is properly evaluated 
at 10 percent.  As the preponderance of the evidence is 
against an evaluation higher than 10 percent from the date of 
the grant of service connection, the benefit of the doubt 
rule does not apply and the claim must be denied.  38 
U.S.C.A. § 5107.

Similarly, the medical evidence demonstrates that the 
veteran's cervical spine disability is manifested by 
subjective complaints of chronic pain.  Chronic neck pain is 
noted on various VA outpatient clinic records and private 
records dated from 2004 to 2007, as well as on VA examination 
reports in March 2006 and January 2007.  

The veteran's demonstrated forward flexion from 0 to 45 
degrees in March 2006 and 0 to 75 degrees in January 2007 are 
normal findings and do not meet the criteria for a 20 percent 
evaluation requiring forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees.  
38 C.F.R. § 4.71a, Code 5237.  The Board has considered 
higher ratings based on functional loss due to pain and 
weakness, weakened movement, excess fatigability and 
incoordination, pursuant to the provisions of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59; Deluca, supra.  However, the findings 
in this regard are best reflected in the criteria for the 
present 10 percent evaluation, and not the next higher 
evaluation.  As noted above, the March 2006 VA examiner found 
no additional limitation of motion due to repetitive use, and 
the January 2007 VA examiner found no objective findings of 
pain, weakness, excess fatigability, incoordination, lack of 
endurance, or loss in range of motion with repetitive use. 

Also in regard to Code 5237, although the veteran reported to 
the January 2007 VA examiner that he wakes up at least once a 
week with cervical neck spasm and pain, the medical evidence 
does not show muscle spasm nor does it show guarding.  
Rather, the March 2006 and January 2007 VA examiners found no 
spasms or guarding on examination and noted that the veteran 
had normal posture and gait, with no spinal curvatures.  38 
C.F.R. § 4.1a, Diagnostic Code 5237 (2007).

Lastly, findings do not meet the criteria for a higher rating 
under Code 5243 for intervertebral disc syndrome.  In this 
regard, the veteran denied to the March 2006 VA examiner that 
he had periods of incapacitation requiring physical care and 
prescribed bed rest in the past 12 months due to his cervical 
disability.  In fact, he denied any adverse effects on his 
occupation as a full time sales marketing representative due 
to his cervical disability, to include no time lost and no 
specific job accommodations.  Similarly, the January 2007 VA 
examiner stated that the veteran had not lost any time from 
his full time job as a marketing sales manager due to 
disabilities that included his cervical spine and stated that 
such disabilities had no effect on his employment.  See 38 
C.F.R. § 4.71a, Code 5243 (2007).  

In sum, the veteran's chronic status post anterior fusion C4 
through C6 is properly evaluated as being 10 percent 
disabling.  As the preponderance of the evidence is against 
an evaluation higher than 10 percent from the date of the 
grant of service connection, the benefit of the doubt rule 
does not apply and the claim must be denied.  38 U.S.C.A. § 
5107.

Residuals Right Upper Radiculopathy

Under Diagnostic Code 8519 for paralysis of the long thoracic 
nerve, with respect to the major extremity, a 10 percent 
evaluation is warranted for moderate incomplete paralysis.  
For severe incomplete paralysis, a 20 percent evaluation is 
assigned.  A 30 percent evaluation contemplates complete 
paralysis, with an inability to raise the arm above the 
shoulder level and winged scapula deformity. 

Under Diagnostic Code 5200, a 30 percent evaluation is 
warranted for ankylosis that is intermediate between 
favorable and unfavorable.  A 40 percent evaluation requires 
unfavorable ankylosis when abduction is limited to 25 degrees 
from the side.

Limitation of arm motion is evaluated under Code 5201.  The 
minimum compensable evaluation for both the dominant (major) 
and non-dominant (minor) arm is 20 percent, which is assigned 
when arm motion is limited to the shoulder level.  Where 
motion is limited to midway between the side and shoulder 
level a 30 percent rating is warranted for the dominant arm 
and a 20 percent rating is warranted for the non-dominant 
(minor) arm.  The maximum schedular ratings of 40 percent for 
the dominant (major) arm and 30 percent for the non-dominant 
arm are assigned when arm motion is limited to 25 degrees 
from the side.

Normal ranges of motion of the shoulder are forward elevation 
(flexion) from zero to 180 degrees, abduction from zero to 
180 degrees, and internal and external rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I (2007).

The veteran is presently rated as 20 percent disabled under 
Diagnostic Code 8519 for severe incomplete paralysis of the 
long thoracic nerve.  38 C.F.R. § 4.124a.  He has complained 
of pain with stiffness, spasm and fatigue and difficulty in 
performing certain pulling, pushing and rotational activities 
due to pain.  Findings on examination in March 2006 revealed 
subjective weakness.  Ranges of motion of the upper right 
extremity were shown to be normal during both the March 2006 
and January 2007 VA examinations, with flexion and abduction 
from 0 to 180 degrees without evidence of pain.  Thus, this 
evidence simply does not meet the criteria for a higher 
rating under Code 8519 above for a 30 percent rating.  That 
is, findings do not show nor are they analogous to complete 
paralysis, with an inability to raise the arm above the 
shoulder level and winged scapula deformity.    

Consideration has also been given to a higher rating under 
Code 5201 for limitation of motion of the right upper 
extremity.  However, the veteran's full ranges of motion of 
the upper right extremity as shown above also do not 
approximate a higher than 20 percent rating under Code 5201.  
That is, they do not limit arm motion to either midway 
between side and shoulder level or to 25 degrees from the 
side, even after considering a higher rating due to 
functional loss.  

As noted above, the veteran has complained of stiffness, 
fatigue, and difficulty in performing certain pulling, 
pushing and rotational activities due to pain.  Findings on 
examination in March 2006 revealed subjective weakness.  
However, these findings do not approximate the criteria for 
the next higher rating, to 30 percent, under Code 5201 in 
view of the full range of motion without pain that the 
veteran demonstrated during the March 2006 and January 2007 
VA examinations.  Further, VA examination findings revealed 
no additional limitation of motion on repetitive use, and no 
restrictions of movement.  In short, the evidence does not 
show additional functional loss due to pain or other factors 
that would further limit motion so as to result in limitation 
of motion midway between side and shoulder level.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; Deluca, supra.  

Moreover, there are no other potentially applicable codes 
that would warrant a higher than 20 percent evaluation.  That 
is, the veteran's symptoms do not approximate a higher than 
20 percent evaluation under Diagnostic Code 5202 requiring 
impairment of the humerus, fibrous union; nor do they 
approximate ankylosis that is intermediate between favorable 
and unfavorable.  See Diagnostic Code 5200.

For the foregoing reasons, the Board finds that the evidence 
does not warrant a rating in excess of 20 percent for the 
veteran's residual right upper radiculopathy from the date of 
the grant of service connection.  As the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt rule 
is not for application.  38 U.S.C.A. § 5107 (West 2002).

Chronic Left Knee Strain

Under the limitation of motion codes, a 0 percent evaluation 
is warranted for knee flexion limited to 60 degrees, a 10 
percent evaluation is warranted for knee flexion limited to 
45 degrees, a 20 percent evaluation is warranted for knee 
flexion limited to 30 degrees, and a 30 percent evaluation is 
warranted for knee flexion to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2007).

For limitation of extension, a 0 percent evaluation is 
warranted for extension limited to 5 degrees, a 10 percent 
evaluation is warranted for extension limited to 10 degrees, 
and a 20 percent evaluation is warranted for extension 
limited to 15 degrees. A 30 percent evaluation requires 
extension limited to 20 degrees, a 40 percent evaluation 
requires extension limited to 30 degrees and a 50 percent 
evaluation is warranted for extension limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight; a 20 percent 
evaluation will be assigned for moderate disability and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, 
Code 5257.  However, ratings under Code 5257 are not 
"predicated on loss of range of motion, and thus [38 C.F.R.] 
§§ 4.40 and 4.45, with respect to pain, do not apply."  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Separate ratings for arthritis of a knee, when there is 
actual limitation of motion, and for instability of the knee 
may be assigned without pyramiding, which is prohibited by 38 
C.F.R. § 4.14.  VAOGCPREC 23-97.

Under Code 5258, a 20 percent evaluation, the highest and 
only rating, is assigned where there is a dislocated 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the knee joint.

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the veteran's left knee 
disability is most consistent with an increased rating, to 10 
percent, under the limitation of motion codes.  The veteran's 
demonstrated ranges of motion of 0 to 180 degrees on flexion 
and abduction in March 2006 represent full ranges of motion 
of the left knee.  Similarly, the veteran's demonstrated 
flexion of 0 to 140 degrees and extension from 130 to 0 
degrees in January 2007 represent normal to near normal 
ranges of motion.  See 38 C.F.R. § 4.71a, Plate I.  Thus, 
these findings are commensurate with a less than compensable 
rating under Code 5260 and Code 5261 based on a strict 
adherence to the rating criteria.  However, the veteran is 
entitled to a 10 percent rating under Code 5260 for 
functional loss due to pain.  

The fact that some (albeit, only slight) limitation of 
flexion is shown, together with the veteran's complaints of 
continued pain, the Board finds that the level of impairment 
resulting from the veteran's left knee disability is 
comparable to painful motion of the left knee, for which a 10 
percent evaluation is appropriate.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59.  A higher than 10 percent evaluation for painful 
motion in the left knee is simply not warranted in view of 
the slight degree of actual limitation of flexion 
demonstrated.

The Board also has considered the VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004, where it was held that 
a claimant who had both limitation of flexion and limitation 
of extension of the same leg must be rated separately under 
Diagnostic Codes 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg.  This, 
however, does not apply to the veteran's case given that he 
has not demonstrated any limitation of motion on extension 
and, in fact, has not demonstrated a compensable rating under 
either Code 5260 or 5261 based on a strict adherence to the 
limitation of motion criteria.  Rather, the veteran is being 
assigned a 10 percent rating under Code 5003 in recognition 
of the fact that there is some limitation of motion with pain 
under Code 5260.  The Board does not interpret the General 
Counsel opinion as providing for separate ratings for 
noncompensable limitation of flexion and limitation of 
extension due to pain and believes that the 10 percent rating 
for limitation of motion with pain (although noncompensable 
under Codes 5260 and 5261) under Code 5003 is all that is 
permitted under that regulatory provision.

In the absence of evidence of disability comparable to 
ankylosis or impairment of the tibia or fibula, Diagnostic 
Codes 5256 or 5262, respectively, are not applicable.

Regarding Code 5258, the veteran does not have dislocation of 
semi-lunar cartilage nor is an analogous rating warranted 
under this code.  Although the veteran has complained of left 
knee swelling due to repetitive activity, there was no 
indication of left knee joint effusion during the March 2006 
or January 2007 VA examinations.  Thus, the evidence does not 
support "frequent" episodes of effusion into the left knee 
joint.  Moreover, the symptom of pain, which is frequent, is 
already reflected in the veteran's present rating for painful 
motion.  Accordingly, the Board finds that the evidence does 
not meet the criteria under Code 5258 for a 20 percent 
rating.  38 C.F.R. § 4.71a.

The evidence also does not support a separate rating under 
Code 5257 for recurrent left knee subluxation or lateral 
instability.  The March 2006 VA examiner stated that there 
was no left knee instability and the veteran specifically 
denied episodes of instability during the January 2007 VA 
examination.  Further, there are no complaints or findings 
regarding left knee subluxation.  For these reasons, the 
Board finds that the evidence does not meet the criteria 
under Code 5257 and therefore a separate rating under this 
code is not warranted.  38 C.F.R. § 4.71a.

Based on the foregoing, the Board finds that the evidence 
warrants an increased rating, to 10 percent, for chronic left 
knee strain from the date of the grant of service connection.  
Fenderson, supra.  

IV.  Hypertension

Facts

During a July 2004 medical examination, the veteran had 
recorded blood pressure readings of 144/86 
(systolic/diastolic) and 138/88.  

During a VA examination in March 2006, the veteran reported 
that he discontinued all blood pressure medications in 2001.  
He said he occasionally took blood pressure readings at home 
with readings ranging from "140-150/90-100".  He said he 
remained asymptomatic and denied chest pain, headaches, 
angina, tinnitus, or epistasix.  He said he was not 
undergoing any treatment at that time.  The examiner stated 
that based on the veteran's reported readings at home, he 
needed better control.  On examination the veteran appeared 
well muscled with good skin coloration.  Readings taken 
during the examination were 140/98, 150/102 and 140/100.  The 
veteran was diagnosed as having hypertension, essential, 
currently not taking medications, not well controlled as a 
result.  This disability was not noted to have any 
significant effects on the veteran's general occupation or on 
daily activities.  Hypertensive heart disease was not found 
to be present.  

In August 2006, the veteran was seen at a VA primary care 
clinic for various disabilities, to include hypertension.  
His hypertension was noted to be controlled on atenolol and 
HCTZ.  A blood pressure reading of 120/80 was noted.  The 
veteran was assessed as having hypertension that was stable.  
A VA pharmacy general note in August 2006 states that the 
veteran's blood pressure readings at home ranged from 115-
125/75-85.  His present medication included Atenolol 25 mg 
daily and triamterene/HCTZ 37.5/25 MG daily.  He reported 
that the medication dehydrated him and he was advised to 
drink plenty of fluids.  

A September 2004 Report of Medical History states that the 
veteran had occasional high normal blood pressure and that 
home blood pressure checks were normal.  It is noted that his 
blood pressure was being managed with diet and exercise and 
was not considered disqualifying.    

The veteran's representative indicated in the notice of 
disagreement, dated in September 2006, that the veteran's 
hypertension may have worsened.

During a VA examination in January 2007, it was noted that 
the veteran continued to take HCTZ/Triamterene and Atenolol 
daily.  He admitted to maintaining good control of his blood 
pressure and denied any complications or hospitalizations due 
to blood pressure.  His course since onset was noted to be 
stable.  It was also noted that he required continuous 
medication to control his hypertension.  His blood pressure 
reading at the examination was 120/80 mmHG.  He was diagnosed 
as having essential hypertension.  Hypertensive heart disease 
was not found to be present.  



Pertinent Law and Discussion

The veteran's disability has been rated under DC 7101 for 
hypertension which provides a 10 percent evaluation when 
evidence demonstrates diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more, and a 
minimum of 10 percent is also assigned when there is a 
history of diastolic blood pressure of predominantly 100 or 
more and continuous medication is required for control.  38 
C.F.R. § 4.104, DC 7101.  A 20 percent evaluation requires 
diastolic pressure of predominantly 110 or systolic pressure 
of predominantly 200 or more.  Id.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id. note (1).  The term hypertension 
means that the diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure of less than 90mm.  
Id.

In the instant case, the veteran's blood pressure readings, 
both recorded by medical personnel as well as by the veteran, 
have not exceeded diastolic readings of 110 or systolic 
readings of 200 or more from the date of the grant of service 
connection.  This even applies to readings noted at a time 
when the veteran's blood pressure was found to be not well 
controlled - during a March 2006 VA examination.  At that 
time, the veteran was not taking any medication for his blood 
pressure.  However, since that time, evidence as early as 
August 2006, shows that the veteran was on continuous 
medication and his blood pressure was stable.  Blood pressure 
readings were all well under the requisite criteria for an 
increased, 30 percent, rating.  38 C.F.R. § 4.104, DC 7101.

The Board thus finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's disability was more than 10 
percent disabling.  He is accordingly not entitled to receive 
a "staged" rating. Fenderson, supra.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).

V.  Extraschedular Consideration

There is no indication that the schedular criteria are 
inadequate to evaluate the veteran's disabilities on appeal.  
The veteran does not allege, and the evidence does not 
establish, that these disabilities cause marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluations), or necessitate frequent periods of 
hospitalization. In fact, the veteran has specifically denied 
during the March 2006 and January 2007 VA examinations that 
his lumbar, cervical, right upper extremity, left knee, and 
hypertensive disabilities have had any significant effects on 
his full time job as a marketing sales manager, to include 
time lost from work.  In light of the foregoing, the 
veteran's claims for higher evaluations for these 
disabilities do not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board is thus not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2007).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-09 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for chronic lumbosacral spine strain with early degenerative 
disc disease L4-L5 is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for status post anterior fusion C4 through C6 is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for residual right upper radiculopathy is denied.

Entitlement to an initial compensable evaluation, to 10 
percent, for chronic left knee strain is granted from the 
date of the grant of service connection, subject to the law 
and regulations governing the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for hypertension is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


